Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening members in claim 10-14, understood to be rivets.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a side plate that is continuous” but later recites “the side plate has a first portion located on a side face of the protrusion of the internal casing and a second portion located above the protrusion, and the first and second portions are integrated with each other” which would imply that the side plate has two portions that are separate and is thus not continuous as the side plate is formed of two parts.  For the purpose of examination, this limitation is understood that the side plate is formed of two parts that are connected in a way that could be considered continuous such that they abut each other.
Claim 1 recites “the side plate” in line 13 which is considered because the claims require more than one side plate and as such it is unclear which “side plate” “the side plate” refers.  For the purpose of examination, this limitation is interpreted that “the side plate” refers to each side plate.  In regards to the continued use of “the side plate” throughout the rest of the claims dependent form claim 1, it is understood that “the side plate” refers to “each side plate”.
Claim 1 recites “the column member” which is considered because the claims require more than one side plate and as such it is unclear which “column member” “the column member” refers.  For the purpose of examination, this limitation is understood to refer to a column member of the column members.
Claim 1 recites “the column member and the associated side plate” which is considered indefinite.  It is unclear what qualifies as “the associated side plate” as no association between the side plate and the column members has been established.  For the purpose of examination, this limitation is interpreted that ultimately the column members and the side plates are fixed together.
Claim 2 recites “longitudinal direction” but does not recite it in a way to make it clear what direction is considered longitudinal.  For the purpose of examination, this limitation is considered that any direction can be considered longitudinal.
Claim 5 recites “fixed to the associated column members and the associated side plates” which is considered indefinite as it is unclear what qualifies as “associated column members” and “associated side plates” as no clear association has been defined between them.  For the purpose of examination, this limitation is understood that the intermediate members are between the external casing and the internal casing and ultimately fixed to the column members and the side plates.
Claim 6 recites “a side plate that is continuous” but later recites “the side plate has a first portion located on a side face of the protrusion of the internal casing and a second portion located above the protrusion, and the first and second portions are integrated with each other” which would imply that the side plate has two portions that are separate and is thus not continuous as the side plate is formed of two parts.  For the purpose of examination, this limitation is understood that the side plate is formed of two parts that are connected in a way that could be considered continuous such that they abut each other.
Claim 6 recites “the column member and the associated side plate” which is considered indefinite.  It is unclear what qualifies as “the associated side plate” as no association between the side plate and the column members has been established.  For the purpose of examination, this limitation is interpreted that ultimately the column members and the side plates are fixed together.
Claim 6 recites “fixed to the associated column members and the associated side plates” which is considered indefinite as it is unclear what qualifies as “associated column members” and “associated side plates” as no clear association has been defined between them.  For the purpose of examination, this limitation is understood that the intermediate members are between the external casing and the internal casing and ultimately fixed to the column members and the side plates.
Claim 9 recites “to the associated intermediate members” twice which is considered indefinite as it is unclear what is required for them to be “associated”.  For the purpose of examination, this limitation is interpreted that side plates and column members are fixed to some intermediate members.
Claim 10 recites “to the associated intermediate members” twice which is considered indefinite as it is unclear what is required for them to be “associated”.  For the purpose of examination, this limitation is interpreted that side plates and column members are fixed to some intermediate members.
Claim 12 recites “to the associated intermediate members” twice which is considered indefinite as it is unclear what is required for them to be “associated”.  For the purpose of examination, this limitation is interpreted that side plates and column members are fixed to some intermediate members.
Claim 14 recites “a second fastener” which is considered indefinite as no first fastener has been recited with respect to claim 14.
Claim 15 recites “the first fasteners” which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted as the same as first fasteners.
Claim 16 recites “a second fastener” which is considered indefinite as no first fastener has been recited with respect to claim 16.
Claims 3-4, 7-15, 17-18 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ikemiya et al. (US 8418867), hereinafter referred to as Ikemiya

With respect to claim 1, Ikemiya (Figures 1-9) teaches a container refrigeration (container refrigerator unit 10, Column 2, line 13) apparatus comprising:
a casing fitted to an open end of a container body (casing 12/13 to close an open end of the container body, Column 2, lines 20-22), 
the casing including an external casing near outside of the container body (external casing 12, Column 2, line 20, which is on the outside of the container body), and an internal casing near inside of the container body (internal casing 13, Column 2, line 22, which is on the internal side of the external casing), the internal casing fixed to the external casing (the casing is fixed to the body, Column 7, lines 54-55, which means the parts of the casing would be fixed to each other)
left and right edge portions of the external casing each including a column member that is continuous from an upper end to a lower end of the casing (reinforcing members 34, Column 2, line 14 which are on the left and right side of the external casing edges), 
left and right edge portions of the internal casing each including a side plate that is continuous from the upper end to the lower end of the casing (side stays 40 which run from the top to the bottom end of the casing, and can be considered continuous although they include two parts)
the column member and the associated side plate being fixed together (as the casing is fixed to the container body, the portions of the casing would be fixed to each other),
the internal casing has a protrusion forming part of a lower portion of the casing between the left and right edge portions of the internal casing and protruding toward the inside of the container body (lower cover portion 37 of internal casing which protrudes into the container interior, Column 11, lines 1-5), 
the side plate has a first portion located on a side face of the protrusion of the internal casing and a second portion located above the protrusion(as seen in Figure 3 there is a lower portion 41 and upper portion 42 of the side stay, which is the side plate, 42 above the protrusion and 41 on a side face of the protrusion), the first portion and the second portion are integrated with each other (they are connected up against each other which can be considered integrated).


With respect to claim 2, Ikeyima teaches the side plate have a width extending uniformly in a longitudinal direction of the container body from an upper end to a lower end (as seen in the figure the side plate has a continuous width form the top to the bottom which would be the longitudinal direction as it is the longest).

With respect to claim 3, Ikeyima teaches wherein the first portion of the side plate is integrated with the side face of the protrusion of the internal casing (41 is against a side face of 37 and thus can be considered integrated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over further in view of Ikeyima et al. (US PG Pub 20110148266), hereinafter referred to as Uo.

With respect to claim 4, Ikeyima does not teach internal casing includes a plurality of sheet metal components combined together, and the side plate is one of the sheet metal components.

Uo teaches that a side plate (evaporator frame 40) is made of a sheet metal member (paragraph 58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Uo to have made the upper portion of the plates (42) of Ikeyima (which is the equivalent component) made of sheet metal since it has been shown that combining prior art elements to yield predictable results is obvious whereby it has been shown that it is old and well known to provide the side plate portion of the device of Ikeyima as sheet metal and thus it would have been obvious to have done so to one having ordinary skill in the art. The two upper plate portions would be both sheet metal and thus would be the plurality of sheet metal components combined together, as there is one on either side of the casing, which can be considered combined together as they are overall connected 


With respect to claim 18, Ikeyima does not teach the internal casing includes a plurality of sheet metal components combined together and each side plate is one of the sheet metal component, and is thickest of the sheet metal components.

 Uo teaches that a side plate (evaporator frame 40) is made of a sheet metal member (paragraph 58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Uo to have made the upper portion of the plates (42) of Ikeyima (which is the equivalent component) made of sheet metal since it has been shown that combining prior art elements to yield predictable results is obvious whereby it has been shown that it is old and well known to provide the side plate portion of the device of Ikeyima as sheet metal and thus it would have been obvious to have done so to one having ordinary skill in the art.  The two upper plate portions would be both sheet metal and thus would be the plurality of sheet metal components combined together, as there is one on either side of the casing, which can be considered combined together as they are overall connected 


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeyima and further in view of Ikeyima et al. (US PG Pub 20120085117), hereinafter referred to as Takaoka and Yamashita (JPH0694354), hereinafter referred to as Yamashita 

With respect to claim 5, Ikeyima teaches the external casing is made of a metal material (external casing is aluminum alloy, Column 9, lines 30-31).

Ikeyima teaches the internal casing is made of fiber reinforced plastic and thus does not teach the internal casing is made of a metal material.

Takaoka teaches that while the in-compartment (inner) casing can be made of a fiber reinforced plastic, it can be made of a metal material (Paragraph 69).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Takaoka to have instead of being made out of a fiber reinforced plastic to have made the inner casing of a metal material since it has been shown that a simple substitution of one known element (fiber reinforced plastic) for another (metal) to yield predictable results is obvious whereby as both materials are shown to be known materials for constructing an inner casing, choosing between them would be considered obvious.

Ikeyima as modified does not teach the casing includes intermediate members interposed between the external casing and the internal casing and fixed to the associated column members and the associated side plates, and the intermediate members are made of a resin material having a lower thermal conductivity than the column members and the side plates do.

Yamashita teaches that in between an inner and outer casing (inner plate 50 and outer plate 57 where the heat insulating material (47) is located, spacers (51) made of a resin material are attached to the inner plate to be between the inner and outer plate (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have placed spacers of a resin material between the inner and outer casing of Ikeyima attached to the inner casing in the space where the foam is since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the spacer would keep the inner and outer casing in place with each other but still preventing unwanted thermal connections through the use of a resin.  As the spacers are fixed to the inner casing, they are also fixed indirectly to the other parts of the casing. As the intermediate members are resin, and the inner casing is metal, the intermediate members have a lower thermal conductivity than the column members and the side plates (which would be metal as modified for the side plates and for the column members also metal).




With respect to claim 6, Ikeyima teaches a container refrigeration apparatus (container refrigerator unit 10, Column 2, line 13) comprising:
a casing fitted to an open end of a container body (casing 12/13 to close an open end of the container body, Column 2, lines 20-22), 
the casing including an external casing near outside of the container body (external casing 12, Column 2, line 20, which is on the outside of the container body), and an internal casing near inside of the container body (internal casing 13, Column 2, line 22, which is on the internal side of the external casing), the internal casing fixed to the external casing (the casing is fixed to the body, Column 7, lines 54-55, which means the parts of the casing would be fixed to each other),
left and right edge portions of the external casing each including a column member that is continuous from an upper end to a lower end of the casing (reinforcing members 34, Column 2, line 14 which are on the left and right side of the external casing edges), 
left and right edge portions of the internal casing each including a side plate that is continuous from the upper end to the lower end of the casing (side stays 40 which run from the top to the bottom end of the casing, and can be considered continuous although they include two parts),
the external casing is made of a metal material (external casing is aluminum alloy, Column 9, lines 30-31),
the column member and the associated side plate being fixed together (as the casing is fixed to the container body, the portions of the casing would be fixed to each other),

Ikeyima teaches the internal casing is made of fiber reinforced plastic and thus does not teach the internal casing is made of a metal material.

Takaoka teaches that while the in-compartment (inner) casing can be made of a fiber reinforced plastic, it can be made of a metal material (Paragraph 69).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Takaoka to have instead of being made out of a fiber reinforced plastic to have made the inner casing of a metal material since it has been shown that a simple substitution of one known element (fiber reinforced plastic) for another (metal) to yield predictable results is obvious whereby as both materials are shown to be known materials for constructing an inner casing, choosing between them would be considered obvious.

Ikeyima as modified does not teach the casing includes intermediate members interposed between the external casing and the internal casing and fixed to the associated column members and the associated side plates, and the intermediate members are made of a resin material having a lower thermal conductivity than the column members and the side plates do.

Yamashita teaches that in between an inner and outer casing (inner plate 50 and outer plate 57 where the heat insulating material (47) is located, spacers (51) made of a resin material are attached to the inner plate to be between the inner and outer plate (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have placed spacers of a resin material between the inner and outer casing of Ikeyima attached to the inner casing in the space where the foam is since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the spacer would keep the inner and outer casing in place with each other but still preventing unwanted thermal connections through the use of a resin.  As the spacers are fixed to the inner casing, they are also fixed indirectly to the other parts of the casing. As the intermediate members are resin, and the inner casing is metal, the intermediate members have a lower thermal conductivity than the column members and the side plates (which would be metal).


With respect to claim 7, Ikeyima teaches the internal casing has a protrusion forming part of a lower portion of the casing between the left and right edge portions of the internal casing and protruding toward the inside of the container body (lower cover portion 37 of internal casing which protrudes into the container interior, Column 11, lines 1-5), 

With respect to claim 8, Ikeyima as modified teaches the side plate has a first portion located on a side face of the protrusion of the internal casing and a second portion located above the protrusion(as seen in Figure 3 there is a lower portion 41 and upper portion 42 of the side stay, which is the side plate, 42 above the protrusion and 41 on a side face of the protrusion), the first portion and the second portion are integrated with each other (they are connected up against each other which can be considered integrated).



Allowable Subject Matter
Claims 9-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The dependent claims above, all relate to the fastening members and the second fastener and how which the prior art does not teach the specific configuration of fastening members to connect the components as claimed.  Each prior art provides various fastening methods and fastening devices including bolts and welding but not in the configuration as claimed with the column members and side plates connected to each other.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763